Hofheimer's, Incorporated v. Commissioner.Hofheimer's, Inc. v. CommissionerDocket No. 2258.United States Tax Court1944 Tax Ct. Memo LEXIS 367; 3 T.C.M. (CCH) 147; T.C.M. (RIA) 45135; February 21, 1944*367  Charles L. Kaufman, Esq., 515 National Bank of Commerce Bldg., Norfolk, Va., for the petitioner. E. M. Woolf, Esq., for the respondent.  STERNHAGEN Memorandum Opinion STERNHAGEN, Judge: This case was tried February 17, 1944, before Division No. 10, at Washington, D.C. The only issue tried was the correctness of the Commissioner's disallowance of the taxpayer's deduction for salaries to corporate officers. Of the deduction of $62,383.17 taken by the taxpayer the Commissioner disallowed $17,383.17, saying that it "represents excessive compensation for services rendered." At the close of trial the sitting Judge, having heard and considered all the evidence, found as a fact that $62,383.17 was not in excess of a reasonable allowance for compensation to the three officers for services actually rendered. It is, therefore, held upon the basis of this finding of fact that the disallowance of $17,383.17 of this amount was in error. Since there are other items of the deficiency determination which are not assailed by the taxpayer, Decision will be entered under Rule 50.